Mb. Justice Yantis delivered the opinion, of the court: Claimant seeks payment in the sum of Thirty and 10/100 Dollars ($30.10) for freight shipments furnished the respondent through the Division of Highways, during the month of May, 1933. For some reason the bills were not presented to the Department until December 22, 1933 and payment therefor was then refused because of the lapsing of appropriations of. said Highway Department on September 30,1933. There is no question raised between the parties as to the law or the facts and as it clearly appears that the service was rendered and that a legal obligation exists upon the part of the State for the payment of same, it is hereby ordered that an award be made in favor of claimant herein for the sum of Thirty and 10/100 Dollars ($30.10).